ARNOLD, J.
(specially concurring in conclusion). I agree that the evidence is sufficient to show the combined disability resulting from all injuries (the old and new Oklahoma injuries to the right foot and the old Arkansas injury to the arm). I also agree that the Form 14 settlement of the old injury to the foot is sufficient under the Special Indemnity- Fund Act to show the claimant is a “physically impaired person” and entitled to the benefits of the Act. However, the holding of the majority opinion that the evidence as to the apparent nature of the old Arkansas injury is sufficient to show the claimant to be a “physically impaired person” is of doubtful soundness. The medical testimony shows the disability to said arm, and, as indicated above, the medical testimony also shows the disability representing the combination of all the injuries. I think we should hold that a claimant who is shown to be a “physically impaired person,” as defined by the act, is entitled to the full benefits provided, that is, the disability which represents the combination of all com-binable injuries. The discussion on the apparent nature of the Arkansas injury is unnecessary if we would so hold. On the point we have arrived at an improper conclusion and the opinion will be construed as holding that each old injury must be shown to be observable to an ordinary layman if same is to be considered and awarded in its combined effect with other injuries.
I am forced to concur only in the conclusion reached.